1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   BULLETS2BANDAGES, LLC,                             Case No.: 18cv669-GPC(MSB)
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART AND
13   v.                                                 DENYING IN PART CALIBER
                                                        CORPORATION’S MOTION TO REOPEN
14   CALIBER CORPORATION,
                                                        DISCOVERY AND CONTINUE DATES
15                                   Defendant.         [ECF NO. 57]
16
17
     AND RELATED COUNTERCLAIMS
18
19
20
21         Currently before the Court is Caliber Corporation’s (“Caliber”) “Motion to Re-open
22   Discovery and Extend Existing Dates for 90 Days” [ECF No. 57 (“Mot.”)],
23   Bullets2Bandages, LLC’s (“B2B”), 2 Monkey Trading LLC’s (“2 Monkey”), and Lucky Shot
24   USA LLC’s (“Lucky Shot”) Opposition to the motion [ECF No. 72 (“Opp’n”)], and Caliber’s
25   Reply [ECF No. 74 (“Reply”)]. For the reasons set forth below, Caliber’s motion is
26   GRANTED in part and DENIED in part.
27   ///
28   ///
                                                    1
                                                                                18cv669-GPC(MSB)
1                         I.   FACTUAL AND PROCEDURAL BACKGROUND
2           Plaintiff B2B and Defendant Caliber manufacture and sell bullet-shaped bottle
3    openers. (ECF No. 5 at 9.) In 2013, B2B filed a suit against Caliber alleging trademark
4    infringement of B2B’s U.S. Trademark Registration No. 4,364,453 for the mark CALIBER,
5    and Caliber counterclaimed against B2B for Caliber’s Trademark Application No.
6    85/588,703 for its Bullet Trade Dress. (See Bullets2Bandages, LLC v. Caliber Corp.,
7    13cv3134-CAB(BLM), ECF Nos. 1 & 15.) On June 9, 2014, B2B and Caliber entered into a
8    Settlement Agreement, pursuant to which B2B assigned to Caliber all rights to the
9    CALIBER mark and agreed to not use the phrase “the original” in relation with its sale of
10   bullet-shaped bottle openers. (ECF No. 5 at 10.) On June 9, 2014, B2B’s U.S. Trademark
11   Registration No. 4,364,453 was assigned to Caliber, and Caliber granted B2B a
12   worldwide, non-exclusive license to both the CALIBER mark and the Bullet Trade Dress.
13   (Id. at 9-10.)
14          In this action, Plaintiff B2B alleges that in reliance on the Settlement Agreement,
15   it manufactures products that it sells to wholesalers, including 2 Monkey, which in turn,
16   sell the products to consumers through Amazon and Etsy websites. (ECF No. 1 at 4.)
17   B2B discovered that someone complained to Amazon and Etsy that 2 Monkey’s
18   products were infringing, and the websites removed 2 Monkey’s listings. (Id.) B2B filed
19   this suit against Caliber alleging breach of contract, interference with existing
20   contractual relations, interference with prospective economic relations, and unfair
21   competition. (Id. at 6-9.) Caliber filed counterclaims against B2B for breach of contract,
22   interference with prospective economic relations, negligent misrepresentation,
23   common law unfair competition, federal unfair competition, and federal trademark
24   infringement. (ECF No. 5 at 16-22.) Caliber also asserted claims against Third-Party
25   Defendants Lucky Shot and 2 Monkey for common law unfair competition, federal
26   trademark infringement, federal unfair competition, and counterfeiting. (Id. at 22-29.)
27   Third-Party Defendants counterclaimed against Caliber seeking a declaration that
28
                                                   2
                                                                                   18cv669-GPC(MSB)
1    Trademark No. 4,630,557 is invalid and cancellation of Federal Trademark Registrations
2    No. 4,630,557; 4,364,453; and 4,930,487. (ECF No. 28 at 17-22.)
3                                       II.      LEGAL STANDARD
4          Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order
5    regulating discovery “may be modified only for good cause and with the judge’s
6    consent.” Fed. R. Civ. P. 16(b)(4). The Rule 16 good cause standard focuses on the
7    “reasonable diligence” of the moving party. See Noyes v. Kelly Servs., 488 F.3d 1163,
8    1174 n.6 (9th Cir. 2007); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir.
9    2000). In its recent ruling, the Ninth Circuit has instructed district courts to consider the
10   following factors when ruling on a motion to amend a Rule 16 scheduling order to
11   reopen discovery:
12         1) whether trial is imminent, 2) whether the request is opposed, 3) whether
           the non-moving party would be prejudiced, 4) whether the moving party
13
           was diligent in obtaining discovery within the guidelines established by the
14         court, 5) the foreseeability of the need for additional discovery in light of
           the time allowed for discovery by the district court, and 6) the likelihood
15
           that the discovery will lead to relevant evidence.
16
17   City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017) (citation
18   omitted). “District courts have ‘broad discretion to manage discovery and to control the
19   course of litigation under Federal Rule of Civil Procedure 16.’” Hunt v. Cty. Of Orange,
20   672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v. Willits Envtl. Remediation Trust, 633
21   F.3d 828, 833 (9th Cir. 2011)).
22                                        III.     DISCUSSION
23         Defendant Caliber seeks to reopen discovery to obtain information regarding the
24   Asset Purchase Agreement (“the AP Agreement”), which Plaintiff B2B and Third-Party
25   Defendant 2 Monkey executed after fact discovery cutoff. (See Mot.) Caliber argues
26   that the execution of the AP Agreement justifies reopening discovery and represents a
27   change in circumstances providing good cause for extending the remaining deadlines.
28   (Id. at 6-12.) Caliber asserts that the AP Agreement (1) purports to change the
                                                     3
                                                                                    18cv669-GPC(MSB)
1    relationships between the parties and affects nearly every aspect of the case, (2) creates
2    new claims of trademark infringement and unfair competition against B2B by
3    retroactively removing B2B’s trademark license and granting it to 2 Monkey, (3) creates
4    new breach of contract claims against Third-Party Defendants by allegedly transferring
5    the license to 2 Monkey, and (4) creates new interference with prospective economic
6    advantage claims against Third-Party Defendants. (Id. at 4-5.) Caliber also contends
7    that if it is not allowed to conduct discovery into the AP Agreement, it can only pursue
8    the claims arising out of the Agreement by filing a separate lawsuit, even though those
9    claims are intertwined with the existing trademark infringement and breach of contract
10   claims asserted in this case. (Id. at 5.)
11         B2B, 2 Monkey, and Lucky Shot (“the non-moving parties”) oppose Caliber’s
12   motion arguing that reopening discovery will prejudice them and will not lead to
13   relevant evidence. (Opp’n at 3-5.) In support, they assert that motions for summary
14   judgement have been submitted, and the rulings on those motions could affect the
15   need for any additional discovery. (Id. at 3-4.) The nonmoving parties also argue that
16   Caliber was provided sufficient evidence that the AP Agreement is valid, including an
17   unreacted copy of the AP Agreement marked as Attorneys’ Eyes Only, a copy of the
18   cancelled check that 2 Monkey paid to B2B under the AP Agreement, and the affidavit
19   filed in support of B2B’s motion to substitute parties. (Id. at 4.) The nonmoving parties
20   further contend that the AP Agreement does not create new claims and ask the Court to
21   deny Caliber’s motion. (Id. at 5.)
22         Caliber replies that the nonmoving parties made the discovery regarding the AP
23   Agreement directly relevant to the claims at issue in this case, and reopening discovery
24   will not prejudice them. (Reply at 3.) Caliber states that some of the pending claims are
25   independent of the issues that will be resolved by the rulings on the motions for
26   summary judgement, and will require analysis of the AP Agreement that purports to
27   retroactively change the relationship between B2B and 2 Monkey. (Id. at 4.) Caliber
28   also argues that the AP Agreement is highly relevant to Third-Party Defendants’
                                                 4
                                                                                 18cv669-GPC(MSB)
1    infringement defense and all of B2B’s claims. (Id. at 5.) Caliber asserts that the AP
2    Agreement is a sham, the limited evidence regarding the AP Agreement provided to
3    date is one-sided and incomplete, and Caliber needs an opportunity to issue formal
4    document requests, interrogatories, and obtain deposition testimony related to the AP
5    Agreement, its formation, repercussions, and validity. (Id. at 5-6.) Caliber thus moves
6    to reopen discovery and extend existing dates by ninety days. (Id. at 6.)
7          A. Caliber’s Motion to Reopen Discovery
8          On November 15, 2018, the Court issued a Scheduling Order Regulating Discovery
9    and Other Pre-trial Proceedings setting May 10, 2019, as the deadline for fact discovery.
10   (ECF No. 35 at 2.) On April 25, 2019, the Court granted the parties’ joint motion to
11   continue fact discovery deadline until July 9, 2019. (ECF No. 44 at 2.) The Court further
12   extended the deadline until August 26, 2019, for the limited purpose of obtaining third
13   party discovery regarding the validity of the U.S. Trademark Registration No. 4,630,557.
14   (ECF No. 48.) On September 12, 2019, Third-Party Defendants notified Caliber via e-mail
15   that “B2B and 2 Monkey entered into a contract today where B2B assigned its business
16   assets around the bullet trade dress and license to 2 Monkey.” (Mot. at 3-4; see also
17   ECF No. 57-3 at 1.)
18         The factors considered by courts in determining whether to amend a scheduling
19   order weigh in favor of reopening discovery. See City of Pomona, 866 F.3d at 1066.
20   Pretrial Conference in this case is set for March 6, 2020, and the trial has not yet been
21   scheduled. (See ECF Nos. 35, 44, 48.) Although nonmoving parties oppose Caliber’s
22   motion arguing, in part, that they will be prejudiced if discovery is reopened, any alleged
23   prejudice from reopening discovery into the AP Agreement is directly attributable to the
24   actions of those parties. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
25   (9th Cir. 1992) (“Although the existence or degree of prejudice to the party opposing the
26   modification might supply additional reasons to deny a motion, the focus of the inquiry
27   is upon the moving party’s reasons for seeking modification.”). Notably, B2B and Caliber
28   were negotiating a settlement and exchanging drafts of a settlement agreement days
                                                  5
                                                                                  18cv669-GPC(MSB)
1    before B2B and 2 Monkey signed the AP Agreement. (See Mot. at 7.) The AP
2    Agreement was executed weeks after the close of fact discovery, and Caliber could not
3    have requested discovery about the AP Agreement within the deadlines set by the
4    Court.
5             The Court also notes that on November 1, 2019, District Judge Curiel denied
6    2 Monkey’s motion to substitute it in place of Plaintiff B2B. (See ECF No. 65.) Judge
7    Curiel reasoned, in part, that the indemnity provision in the AP Agreement is limited,
8    applies only to losses incurred in this case, and does not provide that 2 Monkey assumes
9    all of B2B’s liability. (Id. at 7.) The discovery Caliber seeks in the instant motion is
10   directly relevant to the purported transfer of assets via the AP Agreement. Caliber
11   maintains that the AP Agreement creates new legal relationships between the parties
12   with respect to the Bullet Trade Dress, and new causes of action with respect to the
13   Bullet Trade Dress and B2B’s license under the same. (See Mot. at 10.) Caliber seeks
14   relevant information without which it may not meaningfully assess the validity of the AP
15   Agreement and its implications on the claims asserted in this case.
16            Having considered the City of Pomona factors, the Court finds good cause to
17   modify the scheduling order. See City of Pomona, 866 F.3d at 1066. The Court GRANTS
18   Caliber’s motion to reopen discovery into the AP Agreement. However, to the extent
19   Caliber is seeking to reopen all discovery,1 the motion is DENIED. Accordingly, Caliber
20   shall serve its discovery requests related to the AP Agreement by December 16, 2019.
21   Responses to the requests must be provided by January 10, 2020. See Fed. R. Civ. P.
22   34(b)(2)(A). Further, if Caliber seeks to conduct any depositions related to the AP
23   Agreement, those depositions must be completed by January 24, 2020.
24   ///
25
26
     1 The Court notes that the parties filed a separate discovery motion, addressing Caliber’s request to
27   compel further discovery responses from B2B, 2 Monkey, and Lucky Shot. (See ECF No. 75.) The Court
     will address that motion in a separate order.
28
                                                       6
                                                                                          18cv669-GPC(MSB)
1            B. Caliber’s Motion to Continue Remaining Deadlines by Ninety days
2            Caliber moves the Court to extend all remaining deadlines by ninety days, arguing
3    that the requested extension is needed to investigate the impact of the AP Agreement
4    on pending causes of action, and litigate additional claims created by the AP Agreement.
5    (See Mot. at 10.) B2B contends that no additional discovery is warranted and asks the
6    Court to deny Caliber’s motion to continue dates. (See Opp’n at 1, 5.)
7            The Court reviewed the docket and notes that the remaining deadlines in this
8    case are the March 6, 2020 Pretrial Conference and related pre-trial dates. (ECF No. 35.)
9    There are several motions pending before District Judge Curiel, including Caliber’s
10   “Motion for Summary Judgment” [ECF No. 59] and “Motion for Leave to File Amended
11   Counterclaims and Third-Party Claims” [ECF No. 64], and Lucky Shot’s “Motion for
12   Summary Judgement” [ECF No. 68]. In light of the procedural posture of the case, and
13   the timeframe for the discovery into the AP Agreement specified above, the Court does
14   not find good cause to continue the remaining pre-trial dates by ninety days at this
15   stage of litigation. Accordingly, the Court DENIES without prejudice Caliber’s motion to
16   continue. However, if after the District Judge’s rulings on the pending motion(s) Caliber
17   deems it necessary to continue the remaining deadlines, it may renew its motion at that
18   time.
19           IT IS SO ORDERED.
20   Dated: December 6, 2019
21
22
23
24
25
26
27
28
                                                  7
                                                                                18cv669-GPC(MSB)
